Citation Nr: 1422260	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a cervical spine disability, claimed as a neck disability, to include cervical spinal stenosis, to include as secondary to the Veteran's claimed low back disability. 

4.  Entitlement to service connection for a lumbar spine disability, to include post-operative lumbar disc displacement and degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Marine Corp from September 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas which denied entitlement to the benefits currently sought on appeal. 

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing at the Little Rock RO in February 2009.  The hearing transcript has been associated with the claims file.

In a November 2010 decision these issues were remanded for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.



FINDINGS OF FACT

1.  Degenerative joint disease of the right knee was not manifest in service, was not manifest within one year of separation and is not related to service.

2.  Degenerative joint disease of the left knee was not manifest in service, was not manifest within one year of separation and is not related to service.

3.  The competent evidence shows that the Veteran's cervical spine disorder, which existed prior to service, was not aggravated by active service or any incident of service and was not caused or aggravated by any service-connected disabilities. 

4.  The competent evidence shows that the Veteran's lumbar spine disorder, which existed prior to service, was not aggravated by active service or any incident of service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Degenerative joint disease of the left knee was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  A cervical spine disability clearly and unmistakably preexisted service, was not aggravated therein and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.310, 3.385 (2013).

4.  A lumbar spine disability clearly and unmistakably preexisted service and was not aggravated therein.  38 U.S.C.A. §1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a December 2006 letter, prior to the date of the issuance of the appealed June 2008 rating decision.  The December 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The December 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  

In this respect, the Board notes that in its November 2010 remand, the RO was instructed to make attempts to obtain the identified private treatment records from Drs. Gordon, Dr. Izard, Springhill General Hospital and Dr. Jewitt (likely spelled Dr. Jouett) of St. Vincent's Hospital.  Per the remand instructions, the Appeals Management Center (AMC) in a December 2010 letter sent the Veteran a letter which requested the necessary consent and authorizations to release the medical information for these private providers.   

However, the Board observes that the Veteran did not respond to the December 2010 correspondence and thus did not complete the authorizations to obtain the identified private treatment records from Drs. Gordon, Dr. Izard, Springhill General Hospital and Dr. Jewitt (likely spelled Dr. Jouett) of St. Vincent's Hospital.  

In light of the above, the Board finds that the RO substantially complied with the November 2010 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  The Board has reached this conclusion because the record shows that in December 2010 the RO/AMC asked the Veteran to provide it with an authorization to obtain these records and despite the foregoing he did not ever provide VA with an authorization to request them.  See Stegall, supra; Dyment, supra; Also see Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").

Thus, all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

Additionally, per the November 2010 Board remand instructions, the Veteran was afforded a VA examination in April 2011.  The VA April 2011 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the April 2011 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in February 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran Law Judge identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The Veteran Law Judge inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the February 2009 hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veteran Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) (2013).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and the Veteran's representative as well as the testimony of the Board hearing.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  The revised revision of 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded.  In this case, the Veteran's claim was filed prior to the effective date of the revised regulation (October 10, 2006).  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied.  In this regard, when a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran's July 1968 entrance examination noted an old compression fracture of the spine that was incurred in a motor vehicle accident in 1967.  An accompanying note indicated that the Veteran had a compression fracture of the first lumbar vertebra on October 7, 1967.  This was well healed with no residual disability at this time.

The remainder of the Veteran's service treatment records were negative for treatments or complaints of a cervical spine, low back or bilateral knee disability.  The Veteran's April 1970 separation examination was normal.

A September 1997 private treatment note indicated that the Veteran had osteoarthritis changes of the cervical spine and mild degenerative changes of the lumbar spine.

An October 1997 private treatment report reflected that the Veteran underwent a lumbar laminectomy/discectomy for his lumbar disc displacement.

A December 2002 private treatment report noted that the Veteran presented with complaints of thoracic back pain.  The physician noted that the complaints seemed more of a muscular problem as opposed to an arthritic type pain. 

In May 2003, the Veteran underwent a cervical decompression laminectomy for his cervical spinal stenosis.

A February 2005 private treatment note indicated that the Veteran had lumbar surgery in 1989.  

At his February 2009 hearing, the Veteran testified that he had seen a doctor two months before the hearing and was informed that he had spurs of both knees.

Per the January 2011 remand instructions, the Veteran underwent a VA examination in April 2011.  The examiner noted that it was established that upon entry into service, the Veteran had a history of compression fracture which occurred prior to service time.  It did not bother him significantly and did not keep him from his duties during service.  The service treatment records were negative for complaints referable to the knees, back or neck.  Subsequent records demonstrate that he complained of low back, neck and knee pain in 1989.  The examiner noted that the Veteran did not have any complaints or record of such complaints in the neck, back or knees within one year of the time that he exited his service.  The diagnosis was bilateral knee patellofemoral pain disease with minimal degenerative arthritis; chronic cervical sprain, status post laminectomy and chronic lumbar strain with degenerative disk disease, status post laminectomy and discectomy and residual of right foot numbness.  The examiner opined that there was no evidence to connect the spine in the lumbar or cervical area or the knees to service or to state that they were secondary to service, as a result of, or caused by service.  There was no evidence to support this contention.  The examiner noted that the approximate onset of the knee disability was within the last 2 years, in the neck it was 2002 and for the back it was the late 1980's.  

The examiner opined that it was less likely than not that the Veteran's knee or spine disabilities occurred in, were aggravated by or were the result of service time.  The Veteran's compression fracture was noted and did preexist his service.  However, there was no evidence to support any permanent aggravation by military service.  The same was true of the cervical area.  He did have some degenerative changes in the knees, lumbar spine and cervical spine but there was no evidence to support that any symptoms were present on or before April 1971.  

A.  Bilateral Knee Disability

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a left and right knee disability is not warranted.

It is undisputed that since his separation from service, the Veteran has been diagnosed with bilateral knee patellofemoral pain disease with minimal degenerative arthritis.  Accordingly, as there is a current bilateral knee disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In order to warrant a compensable evaluation, degenerative arthritis requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

In this instance however, service connection for arthritis on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  In this regard, the first evidence of arthritis of the bilateral knees is the April 2011 VA examination.  None of the VA or private treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service and the April 2011 VA examiner specifically noted that the Veteran did not have any complaints or record of such complaints in the knees within one year of the time that he exited his service.   Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a bilateral knee disability since service.  The Veteran's April 1970 separation examination is negative for any treatment, complaint, or diagnosis pertinent to the bilateral knees and the April 2011 VA examiner noted that the onset of the Veteran's knee disability was within the last 2 years.  The Board finds that his documented medical history is in conflict with any current assertions that his current bilateral knee symptoms have continued since service.  

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a bilateral knee disability, he was not diagnosed with a bilateral knee disability until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a bilateral knee disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current bilateral knee disability is etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinion addressing the etiology of the a bilateral knee disability weighs against the claim as the April 2011 VA examiner concluded that it was less likely than not that the Veteran's bilateral knee disability was related to his military service.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

B.  Cervical and Lumbar Spine Disabilities

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for cervical and lumbar spine disabilities is not warranted.

As noted above, the Veteran's July 1968 entrance examination noted an old compression fracture of the spine that was incurred in a motor vehicle accident in 1967.  An accompanying note indicated that the Veteran had a compression fracture of the first lumbar vertebra on October 7, 1967.  Thus, the Board finds that a defect was noted prior to service.  As such, the presumption of soundness does not apply.  The next question for consideration, then, is whether such preexisting spinal disability was aggravated by service.

In this case, there is no indication in the Veteran's service treatment records that his cervical or lumbar spine disability worsened during active service as a result of any acute in-service exacerbation.  See Davis, 276 F. 3d at 1341, and Hunt, 1 Vet. App. at 292.  The remaining service treatment records are negative for any complaints or findings of back or neck disabilities and the April 1970 separation examination is negative for complaints or treatments related to a cervical spine or lumbar spine disability. 

There is also no medical evidence of record from the Veteran's time in service or immediately thereafter suggesting that there was a permanent increase in the Veteran's cervical spine and lumbar spine disabilities beyond the natural progression of the disease during his active duty service.  In addition, the April 2011 VA examiner specifically determined that while a compression fracture was noted and did preexist his service, there was no evidence to support any permanent aggravation of the Veteran's cervical or lumbar spine disabilities by the Veteran's military service.

The April 2011 VA examiner's opinion constitutes the only opinion to address whether the Veteran's preexisting cervical spine and lumbar spine disabilities were aggravated by service and the Veteran has not identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between a cervical spine or lumbar spine disability and service by way of etiology or aggravation.

Accordingly, the Board concludes that there is clear and unmistakable evidence that the Veteran's cervical spine and lumbar spine disabilities preexisted service and were not aggravated during service and, therefore, the presumption of soundness is rebutted.  The Board finds further, that a discussion of whether the presumption of aggravation has been rebutted in this case under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board has found by clear and unmistakable evidence that the Veteran's cervical spine and lumbar spine disabilities were not aggravated by service in order to conclude that there was a preexisting disorder.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b). Id.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection. 

Regarding the Veteran's contention that his current cervical spine disorder is secondary to his lumbar spine disorder, as discussed above, service connection has not been established for a lumbar spine disability.  As such, service connection may not be established for a cervical spine disorder as secondary to a service-connected lumbar spine low back disability as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 

C.  All Disabilities

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current right knee, left knee, cervical spine and lumbar spine disabilities is a question that requires medical expertise to answer.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Accordingly, the Board has placed greater probative weight on the conclusions reached by the VA examiner, who, as a medical professional, is competent to render opinions regarding medical matters.

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed right knee, left knee, cervical spine and lumbar spine disabilities and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  













	(CONTINUED ON NEXT PAGE)




As the preponderance of the evidence is against the Veteran's claims, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 


ORDER

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a left knee disability is denied. 

Entitlement to service connection for a cervical spine disability r, claimed as a neck disability, to include cervical spinal stenosis, to include as secondary to the Veteran's claimed lumbar spine disability is denied. 

Entitlement to service connection for a lumbar spine disability, to include post-operative lumbar disc displacement and degenerative joint disease is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


